Title: Money Transaction with Gabriel Jones
From: 
To: 


            
             Mr Gabriel Jones has given to the public the statement of a pecuniary transaction of about 30. years ago, between the President & himself, with comments of so angry a complection as to excite at once doubts in the mind of a candid reader that there must have been something more in the case than is there presented to his view. in truth the history of the times is so necessary to the explanation of the money transactions of the day that these cannot be understood without a recurrence to that and with this recurrence alone mr Jones’s own facts will enable us to judge whether like many others he has not suffered his political antipathies to distort his estimate of characters whose ‘honour, honesty & integrity’ proved to him in more dispassionate times himself acknowledges to have ‘inspired him with the highest confidence.’
             Mr Jefferson on some emergency borrowed £50. of mr Jones who was in the habit of lending money on interest & gave his bond for repaiment. this, mr Jones says was in autumn 1773. consequently about the period of the destruction of the tea in Boston, which was followed by Genl Gage’s arrival in Boston with an army and by other events in rapid succession which brought on the revolution, & suspended in a great degree the ordinary intercourse of business. this state of things, & the known habit of mr Jones of leaving his money at interest in good hands, may furnish the reasons why his £50. in this instance were not repaid so soon as contemplated. all the hard money of the US. was suddenly exported to procure arms ammunition and other necessaries for the times, and it’s place was supplied by emissions of paper money bottomed on the faith of the nation. of this faith the whigs had no doubt, and the money maintained it’s ground at par for a considerable time. and even when successive emissions, aided by the efforts of the disaffected, had begun to make an impression on it, the whigs were still confident it would be redeemed dollar for dollar, & therefore continued to recieve & pay it at par. in Jany. & May 1779. Congress by circular letters, encouraged their fellow citizens to maintain the credit of the paper; represented to them the false policy of ‘asking enormous prices for the produce of their farms, when a little reflection might convince them that it was injurious to their interests, & to the general welfare;’ and affirmed that the whole emissions (which as late as Sep. 3. 1779. they stated at less than 160. millions) might ‘without public inconvenience or private distress be cancelled by taxes in a period so limited as must leave the possessor of the bills satisfied with his security.’ such was the whig sentiment as late as Sep. 79. the offer of paiment by mr Jefferson had been in April preceding. it was the only one [he] could offer for a paiment in hard money was then impossible. mr Jones not chusing to recieve it, sent it back to mr Jefferson, with his bond, under a blank cover: & mr Jefferson, not meaning to cancel the debt, returned the bond to mr Jones under a blank cover also; the inference from which was plainly that mr Jefferson was willing, as mr Jones seemed to be, to let the matter lie over till there should be hard money to pay it. but mr Jones finds ground of crimination even in the mode of conveying the letter. yet he well knows that no cross posts existed at that day, & that indirect conveyance could alone be resorted to. the imputation he raises on this is as unjustifiable as it would be to impute to him a reciept of the letter in due time, & a willingness now to deny it. that he recieved it late is probable, because he says so; and that the delay was accidental is much more probable than the absurd manoeuvre which his passions impute to mr Jefferson.   To shew further the public sense with respect to the revolutionary money, it may be noted that in the June following the date of this offer, mr Jefferson was chosen Governor of Virginia, & continued to June 1781. during the whole of which time he recieved his salary at the rate of £1000 a year of the same money, the rate at which it had been fixed by law before any emission of paper. the legislature therefore considered the salary as equivalent to what it called [itself] for two years after the transaction in question.   It may be remembered that a letter of mr Jefferson’s to the house of Farrell & Jones of England was published by their agent as an act of justice to him, from which it appeared that after this date he had recieved between 4. & 5000£ for lands sold in 1773. to pay the debt of his father in law, mr Wayles to that house. this fact, & the lands sold are known to many. they lie in the counties of Cumberland and Bedford. in Aug. 1780. Congress first had a table of depreciation established with reference to their new emission of 40. for 1. and in Aug. 1781. they extended it to Specie. by the retrospective information of that table we are now enabled to say that in Apr. 1779. paper money was to specie as 1. to 11. not as 1. to 20 as mr Jones suggests. but this was neither known, nor believed at the time by persons well affected [to the revolution]. it was not till the close of 1781. or beginning of 1782. that the Virginia legislature formally acknowledged a depreciation by establishing a scale for it. mr Jefferson went to Europe immediately after the peace; and his agent is known to have declared that the instructions he left were that this debt to mr Jones, principal & interest, should be the very first paid as soon as hard money could be obtained.
             On the whole, if it was criminal in mr Jefferson to recieve that kind of money on which the event of the revolution depended, & to support it’s credit, then let mr Jones arraign every whig in the union at the bar of his country as a criminal. few were more so, nor more to their own loss than mr Jefferson. if it was criminal for a whig to pay this money to those who like himself were willing to recieve it; then was every whig a criminal. if it was just not to force it on those who were unwilling to recieve it, mr Jefferson exercised that justice. he took back the money when refused; returned his obligation for the debt, & paid it with interest in hard money, as soon as hard money reappeared in circulation.
          